UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip Code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 11, 2014, 12,631,595 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. EXPLANATORY NOTE Echo Therapeutics, Inc. (the “Company”) is filing this Amendment No. 1 (this “Amendment”) to its Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2014 (the “Form 10-Q”) to make the following changes: ● Revising disclosure regarding corporate counsel withdrawal in (i) Note 15 to the Consolidated Financial Statements for the Three and Nine Months ended September 30, 2014, (ii) “Part I — Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations — Business — Recent Developments — Corporate Counsel Withdrawals from Engagement,” and (iii) “Part I — Item 3. Disclosure Controls and Procedures — Disclosure Controls and Procedures — Corporate Counsel Withdrawals from Engagement.” ● Revising disclosure in “Part I — Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations — Results of Operations — Comparison of the Three Months ended September 30, 2014 and 2013” to add interest income and interest expenses disclosure. ● Revising disclosure in “Part I — Item 4. Disclosure Controls and Procedures – Internal Control over Financial Reporting.” ● Revising the caption of “Part II — Item 1. Legal Proceedings” to correct a typographical error. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our Interim Chief Financial Officer, in his capacity as our principal financial officer and in performing the functions of our principal executive officer, are filed as exhibits to this Amendment.XBRL files are also filed as exhibits to this Amendment. This Amendment is limited in scope to the items identified above and should be read in conjunction with the Form 10-Q. This Amendment does not reflect events that occurred after the filing of the Form 10-Q and other than the change to Note 15 described above, no revisions are being made to the Company’s financial statements pursuant to this Amendment.Other than the filing of the information identified above, this Amendment does not modify or update the disclosure in the Form 10-Q in any way. ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 3 Notes to Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 4. Controls and Procedures 27 PART II - OTHER INFORMATION 1. Legal Proceedings 28 1A. Risk Factors 28 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ECHO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to letters of credit Current portion of deferred financing costs — Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Restricted cash Intangible assets, net of accumulated amortization Deferred financing costs, net of current portion — Other assets — Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Current portion of deferred revenue from licensing arrangements Current portion of capital lease obligation — Derivative warrant liability Accrued expenses and other liabilities Total current liabilities Deferred revenue from licensing arrangements, net of current portion Total liabilities Commitments and contingencies: Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 1,000 shares at September 30, 2014 and December 31, 2013 10 10 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 1,000,000 shares at September 30, 2014 and December 31, 2013 (preference in liquidation of $1,000,000) Series E, $0.01 par value, authorized 1,748,613 shares, issued and outstanding 1,748,613 shares at September 30, 2014 and December 31, 2013 Common Stock, $0.01 par value, authorized 150,000,000 shares, issued and outstanding 12,648,353 and 11,776,578 shares at September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to the unaudited consolidated financial statements. -1- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Licensing revenue $ Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) Gain on disposals of assets − − − Gain (loss) on revaluation of derivative warrant liability ) Other income (expense), net ) ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See notes to the unaudited consolidated financial statements. -2- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation, net Fair value of common stock issued for services Gain on revaluation of derivative warrant liability ) ) Gain on disposal of assets ) — Amortization of discount on note payable — Amortization of deferred financing costs Changes in assets and liabilities: Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Deferred revenue from licensing arrangements ) ) Accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of furniture, equipment and leasehold improvements ) ) Decrease (increase) in restricted cash ) Proceeds on disposal of furniture, equipment and leasehold improvements — Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Proceeds from issuances of Common Stock and warrants, net of expenses Repayment of Montaur note payable — ) Principal payments on capitalized lease obligations ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: Cash paid for interest $ $ See notes to the unaudited consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Notes To Consolidated Financial Statements Quarter Ended September 30, 2014 (Unaudited) ORGANIZATION AND BASIS OF PRESENTATION Echo Therapeutics, Inc. (the “Company” or “Echo”) is a medical device company with expertise in advanced skin permeation technology.The Company was developing its Symphony® CGM System (“Symphony”) as a non-invasive, wireless continuous glucose monitoring (“CGM”) system for use initially in hospital critical care units.The SymphonySkinPrep System (“SkinPrep”), a component of Symphony, allows for enhanced skin permeation that enables extraction of analytes such as glucose and enhanced delivery of topical pharmaceuticals. The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Sontra Medical, Inc., a Delaware corporation.All significant intercompany balances and transactions have been eliminated in consolidation.These financial statements have been prepared in conformity with Generally Accepted Accounting Principles (“GAAP”) in the United States consistent with those applied in, and should be read in conjunction with, the Company’s audited consolidated financial statements and related footnotes for the year ended December 31, 2013 included in the Company’s Annual Report on Form 10-K as filed with the United States Securities and Exchange Commission (“SEC”) on March 28, 2014.These financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are, in the opinion of Management, necessary for a fair presentation of the Company’s financial position as of September 30, 2014 and its results of operations and cash flows for the interim periods presented and are not necessarily indicative of results for subsequent interim periods or for the full year.These interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements as allowed by the relevant SEC rules and regulations; however, the Company believes that its disclosures are adequate to ensure that the information presented is not misleading. On June 7, 2013, the Company effected a 1-for-10 reverse stock split of its Common Stock.All share and per share information has been retroactively restated to reflect this reverse stock split. Liquidity, Going Concern and Management’s Plans The accompanying consolidated financial statements have been prepared on a basis assuming that the Company is a Going Concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of September 30, 2014, the Company had cash of approximately $1,469,000, a negative working capital of approximately $109,000 and an accumulated deficit of approximately $125,011,000.In the past, the Company has funded its operations primarily through debt and equity issuances. In August 2014, the Company announced that it had taken steps to substantially reduce operating costs and preserve cash while further refining its development efforts and resources needed to implement key product performance enhancements to its Symphony CGM System.The Company implemented significant cost reductions across all aspects of its operations in both external spend and workforce, including reductions in general and administrative, manufacturing, clinical and product development expenditures.The Company anticipated a meaningful decrease in expenses as a result of the cost reduction efforts.As a result of these August 2014 initiatives, which included a 35% reduction in employees, the burn rate in September 2014 was decreased by 40%-50% as compared to the average monthly burn rate experienced during the first six months of 2014.At that time, the Company continued to explore a variety of funding alternatives which it believed, together with the cost reduction initiatives, would be necessary to permit the Company to ultimately achieve its clinical trial and regulatory approval objectives.Additionally, the Company publicly stated that in the absence of a financing or strategic transaction, Echo’s ability to achieve its previously stated product development timelines would be negatively impacted by the Company’s effort to preserve cash and reduce expenses. -4- Table of Contents On September 23, 2014, the Company announced that it believed that its liquidity was insufficient to fund its needs beyond September 30, 2014 if its operations continued as they were at that time.Accordingly, it suspended its product development, research, manufacturing and clinical programs and operations to conserve its liquidity and capital resources.The actions followed a strategic review of the Company’s current financial position, funding alternatives, and projected product development costs and timelines.The workforce reduction that resulted from the suspension of operations comprised approximately 70% of Echo's workforce.Additionally, events such as the lawsuits filed or threatened by Platinum Management (NY) LLC (“Platinum”) and its affiliates and the ongoing interference by Platinum to damage Echo, its prospects and its relationships with its vendors and employees, have caused, and are expected to continue to cause, a significant liquidity strain on the Company.Any resumption of operations would be dependent on Echo’s ability to identify a strategic or financial alternative that would provide the Company with timely, committed and sufficient third-party funding.No assurances can be given that Echo will be able to identify a strategic or financial alternative that would provide the Company with funding sufficient to enable the resumption of its operations. On October 2, 2014, the Company announced that it had retained PricewaterhouseCoopers LLP’s Restructuring and Recovery Services Practice (“PwC”) as a financial and restructuring consultant to assist the Company in exploring financial and strategic alternatives that could sufficiently address its liquidity needs and allow it to resume operations.Such financial and strategic alternatives include, but are not limited to, a sale and/or license of intellectual property and other assets, a merger or sale of the Company in entirety, other business combination, a capital transaction and/or a voluntary petition for reorganization or liquidation pursuant to the U.S. Bankruptcy Code.Echo with PwC’s support, continues to proceed in an orderly and timely manner to consider possible financial and strategic alternatives for the Company and their implications.However, no assurances can be given as to whether any particular financial or strategic alternative for Echo will be recommended or undertaken or, if so, upon what terms and conditions.If Echo is unable to identify an acceptable financial or strategic alternative that sufficiently addresses Echo’s liquidity needs, the Company could be forced to file for protection under the U.S. Bankruptcy Code.Echo continues to aggressively pursue additional financing from existing relationships (current and prior stockholders, investors and lenders) and from new investors to support operations, including its product and clinical development programs.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties including the possible write-down of the intangible assets or other assets as of September 30, 2014. Pursuant to the Securities Purchase Agreement (“SPA”) between the Company and Medical Technologies Innovation Asia Ltd. (“MTIA”), as amended on January 30, 2014, in March 2014 and on June 17, 2014, the Company would sell 1,818,182 shares of its Common Stock and 181,818 warrants to purchase its Common Stock to MTIA for an aggregate purchase price of $5,000,000, such sales to be made in three installments through March 27, 2014.From February 4, 2014 through April 15, 2014, the Company received gross proceeds of $2,400,000 of the anticipated $5,000,000 in connection with the SPA. In connection with the receipt of those proceeds, the Company has issued to MTIA 872,728 shares of its Common Stock and 87,274 warrants to purchase its Common Stock (see Note 8).Based on representations made by MTIA to the Company, the Company had anticipated the receipt of the full $5,000,000 from MTIA despite the fact that the funding dates in the SPA, as amended, had passed without receipt of funds from MTIA.MTIA’s failure to provide funds in a timely manner resulted in its material breach of the SPA, which has subsequently expired and has a negative impact on Company’s operations and planned development efforts.The Company met with representatives of MTIA on October 22 and 23, 2014, regarding MTIA’s possible investment in the Company.At the conclusion of the meeting, MTIA proposed an offer with an approximate 24-hour lifespan that upon execution of a convertible note purchase agreement with a first stage financing amount of $1,500,000, Echo would be required to turn-over all relevant technical product information and samples of our Generation 1 Symphony product to MTIA as well as dedicate personnel to support their consumer based business plan.As the MTIA offer did not include the previously agreed purchase of the additional $2,600,000 in Company securities as a prerequisite for the release and support of technical product information, the Company deemed the offer inadequate to warrant a response.On October 24, 2014, the Managing Director of MTIA communicated to PwC that they “have no intention to provide any so-called better offer.”Accordingly, the Company has ceased pursuing funding from MTIA. Management’s Structure, Staffing and Facilities Effective at midnight on June 30, 2014, Robert F. Doman’s consulting contract with the Company expired in accordance with its terms and, accordingly, he no longer serves as the Company’s Executive Chairman and Interim Chief Executive Officer.On June 30, 2014, the Board appointed Kimberly A. Burke to serve as Interim Chief Executive Officer of Echo, for a sixty-day period beginning on July 1, 2014 and ending on August 30, 2014.Ms. Burke has served as Echo’s General Counsel and Senior Vice President since January 2011, as Chief Compliance Officer since April 2012, and she has served as Echo’s Secretary since 2010. Ms. Burke joined the Company as Vice President, Corporate Counsel in 2008. -5- Table of Contents On September 12, 2014, Kimberly A. Burke informed the Company of her decision to resign as Senior Vice President, General Counsel and Chief Compliance Officer of Echo to pursue other opportunities.Ms. Burke agreed to transition matters appropriately and the effective date of her resignation will be determined once an effective transition has occurred.At this time, Ms. Burke continues to serve Echo as its Senior Vice President, General Counsel, Chief Compliance Officer and Secretary. Effective July 16, 2014, the Board appointed Charles T. Bernhardt to serve as Interim Chief Financial Officer of Echo.As the Company continues to explore financial and strategic alternatives that could sufficiently address its liquidity needs and allow it to resume operations, it has drastically reduced its workforce to conserve cash.The Company retained a team of seven key employees to enable it to explore its financial and strategic alternatives. The Company leases approximately 37,000 square feet of manufacturing, laboratory and office space in a single-story building located in Franklin, Massachusetts under a lease expiring October 31, 2017.The Company is actively attempting to sublease some, or all, of this space to conserve cash as well as more efficiently accommodate its projected facilities’ needs. The Company also leases approximately 7,900 square feet of corporate office space in a multi-story building located in Philadelphia, Pennsylvania under a lease expiring May 31, 2017, with the right to terminate the lease on November 30, 2014.The Company has reached an understanding with the landlord that, as of November 1, 2014, the lease will become month-to-month and the monthly rent will be reduced by 50% while the landlord attempts to rent some, or all, of the current space occupied by the Company.The Company expects to be provided 60 days’ notice to vacate its current office space and the landlord has pledged to assist Echo in locating office space in one of the landlord’s Philadelphia area office buildings that would better fit the Company’s current needs on a month-to-month basis. Reclassifications Certain expenses prior to the second quarter of 2014 were reclassified to correspond with the current reporting structure for the nine months ended 2014.In prior periods, Research & Development (“R&D”) facilities expense and related personnel benefits were recognized as Sales, General and Administrative (“SG&A”) expenses.Where relevant, recognition is given to the impact of this reclassification. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers”, which provides guidance for revenue recognition. The standard’s core principle is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. This ASU also requires additional disclosures. ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016. We are currently in the process of evaluating the impact of the adoption of this ASU on the financial statements. In April 2014, the FASB issued ASU No. 2014-08, “Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity” which changes the criteria for determining which disposals can be presented as discontinued operations and modifies the related disclosure requirements. Under the new guidance, a disposal of a component of an entity or a group of components of an entity is required to be reported in discontinued operations if the disposal represents a strategic shift that has (or will have) a major effect on an entity’s operations and financial results and is disposed of or classified as held for sale. The standard also introduces several new disclosures. The guidance applies prospectively to new disposals and new classifications of disposal groups as held for sale after the effective date. ASU 2014-08 is effective for annual and interim periods beginning after December 15, 2014, with early adoption permitted. We are currently in the process of evaluating the impact of adoption of this ASU on the financial statements. In August 2014, the FASB issued ASU No. 2014-15, “Presentation of Financial Statements—Going Concern (Subtopic 205-40); Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern” which applies should a company be facing probable liquidation within one year of the issuance of the financial statements, but is not actually in liquidation at the time of issuance.The applicable accounting basis for presentation remains as a going concern, but if liquidation within one year is probable, then certain disclosures must be included in the financial statement presentation.ASU 2014-15 is effective for annual and interim periods beginning after December 15, 2016, with early adoption permitted.We are currently in the process of evaluating the impact of adoption of this ASU on the financial statements. (2) CASH Cash and Cash Equivalents As of September 30, 2014, the Company held approximately $1,469,000 in cash and cash equivalents.The Company’s cash equivalents consist solely of bank money market funds.The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits.The Company has never experienced any losses related to these balances. Restricted Cash As of September 30, 2014, restricted cash represents a $52,488 letter of credit issued in favor of one of its landlords, which is a condition of the lease.As of December 31, 2013, restricted cash consisted of a $250,000 letter of credit issued in favor of one of the Company’s key product development vendors and a $52,488 letter of credit issued in favor of one of its landlords.Non-current restricted cash as of September 30, 2014 and December 31, 2013 represent a security deposit on the Company’s leased offices. -6- Table of Contents (3) INTANGIBLE ASSETS The Company’s intangible assets are related to the acquisition of assets from Durham Pharmaceuticals Ltd. in 2007.Following the acquisition in 2007, the Company has modestly advanced the development programs for DurhalieveTM for the treatment of corticosteroid-responsive dermatoses and for other earlier stage AzoneTS reformulation drug candidates.Among other activities, the Company has monitored stability on new drug formulations, assembled a complete response on the Durhalieve New Drug Application (“NDA”), met with the United States Food and Drug Administration (“FDA”) on development status, worked on a response for the methotrexate-AzoneTS (“MAZ”) ‘end of Phase 2’ meeting with the FDA, engaged consultants to review and recommend new product candidates and formulations, and conducted partnering activities around the technology.In addition, the Company has made applicable regulatory filings necessary to maintain the active status of the AzoneTS Drug Master File, the Durhalieve and MAZ Investigational New Drug applications and the MAZ Orphan Drug application with the FDA. As of September 30, 2014 and December 31, 2013, intangible assets related to this acquisition are summarized as follows: Estimated Accumulated Life Cost Amortization Net Net Contract related intangible asset: Cato Research discounted contract 3 years $ $ $
